  

EXHIBIT 10.14(d)

 

DEFERRED STOCK UNIT

GRANT AGREEMENT

FOR NON-EMPLOYEE DIRECTOR

 

                THIS DEFERRED STOCK UNIT GRANT AGREEMENT (the “Agreement”), made
this ___ day of _______, ___ (the “Grant Date”), between Welltower Inc., a
Delaware corporation (the “Corporation”), and __________ (the “Director”).

 

WITNESSETH:

 

                WHEREAS, the Director serves as a member of the Board of
Directors of the Corporation;

 

                WHEREAS, the Corporation maintains the 2016 Long-Term Incentive
Plan (the “Plan”) in order to promote the growth and profitability of the
Corporation by providing officers, key employees and non-employee directors with
incentives to achieve long-term corporate objectives, to assist the Corporation
in attracting and retaining officers, key employees and non-employee directors
of outstanding competence, and to provide such individuals with an opportunity
to acquire an equity interest in the Corporation;

 

                WHEREAS, the Plan authorizes awards under the Plan to be made to
non-employee directors with the approval of the Compensation Committee of the
Board of Directors; and

 

                WHEREAS, the Compensation Committee has determined that each
non-employee director of the Corporation shall be granted Deferred Stock Units
with respect to shares of the Corporation’s common stock on the terms and
conditions set forth below.

 

                NOW, THEREFORE, in consideration of the past and future services
the Director has provided to the Corporation as a member of the Board, and the
various covenants and agreements herein contained, and intending to be legally
bound hereby, the parties hereto agree as follows:

 

                1.             Grant of Deferred Stock Units. 

 

                                The Corporation hereby grants to the Director
Deferred Stock Units with respect to a total of _____ shares of common stock,
$1.00 par value per share, of the Corporation (the “Common Stock”), subject to
satisfaction of the vesting conditions and other terms set forth in this
Agreement.  The Director shall not be required to make any payment to the
Corporation (other than his or her services as a director) in exchange for such
Deferred Stock Units or in exchange for the issuance of shares of Common Stock
upon vesting of Deferred Stock Units.

 

                2.             Deferred Delivery of Shares. 

 

                                The Director shall not be entitled to the
issuance of shares of Common Stock or to receive any distributions with respect
to the Deferred Stock Units, except as provided in Section 9 below, until such
time as the Deferred Stock Units may vest under Section 3 below.  Further,
except as provided in Section 9 below, the Director shall not have any of the
rights and privileges of a stockholder of the Corporation (including voting
rights and the right to receive dividends) with respect to the shares of Common
Stock to be issued pursuant to the Deferred Stock Units until such time as the
Deferred Stock Units vest and the shares of Common Stock are issued to the
Director.

 

                3.             Vesting; When Deferred Stock Units Vest. 

 

                                Subject to the terms and conditions of this
Agreement, the Deferred Stock Units shall vest on _____________, subject to the
Director’s continued service as a member of the Board of Directors through such
date, or at such earlier time as the Deferred Stock Units may vest pursuant to
Sections 7 or 8 of this Agreement. 

 

The Deferred Stock Units may not be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of by the Director, and the shares of Common
Stock potentially issuable to the Director pursuant to these Deferred Stock
Units may not be sold, transferred, assigned, pledged or otherwise encumbered by
the Director until such shares are so issued.

 

                                Any attempt to dispose of the Deferred Stock
Units in a manner contrary to the restrictions set forth in this Agreement shall
be ineffective.

 

--------------------------------------------------------------------------------

  

 

                4.             Issuance of Shares. 

 

                                Whenever the Deferred Stock Units granted to the
Director under this Agreement become vested pursuant to Section 3 or Sections 7
or 8 below, the Corporation shall cause a number of shares of Common Stock equal
to the number of Deferred Stock Units to be issued to the Director in book entry
form and registered in the name of the Director.  Evidence of ownership of such
shares of Common Stock shall be delivered to the Director (or to his or her
designated nominee) within sixty (60) days following the vesting date.  Once
shares of Common Stock have been issued as a result of the vesting of Deferred
Stock Units, the corresponding vested Deferred Stock Unit shall be considered
cancelled and shall be of no further force or effect.

 

                5.             No Tax Withholding. 

 

                                The Corporation shall issue to the Internal
Revenue Service and to the Director a Form 1099 and any other reporting form
that may be required to report the amount of tax which the Director has incurred
under applicable federal, state and local tax laws.  The Corporation will not
withhold such taxes, and the Director acknowledges that the Director may need to
adjust his or her estimated tax payments to take the additional taxable income
into account.

 

                6.             Termination of Service on the Board. 

 

                                (a)           Except as provided in Sections
6(b), 7 or 8 below, if the Director resigns from service as a member of the
Board of Directors, decides not to stand for reelection at the expiration of the
Director’s term of office, is not nominated by the Board to stand for election
at the Annual Stockholders’ Meeting at which the Director’s term of office
expires, or, if nominated, is not reelected, then any Deferred Stock Units held
by the Director which have not yet vested shall not be forfeited, but shall
remain unvested until such time as such Deferred Stock Units would otherwise
have become vested as provided in Section 3 (disregarding, for purposes of this
Section 6(a), the requirement of continued service on the Board of Directors as
specified in Section 3) and shall be issued pursuant to Section 4. 

 

                                (b)           Notwithstanding the foregoing, if
the Director is removed from the Board by the stockholders of the Corporation
for cause, or the Director resigns or decides not to stand for reelection
following delivery of notice to the stockholders of a proposal to remove the
Director for cause (for these purposes, cause shall include, but not be limited
to, dishonesty, incompetence, moral turpitude, other misconduct of any kind and
the refusal to perform the Director’s duties and responsibilities for any reason
other than illness or incapacity), then all Deferred Stock Units which have not
previously become vested shall immediately be forfeited. 

 

                7.             Effect of Death or Disability. 

 

                                (a)           If the Director ceases to serve as
a member of the Board as a result of the Director’s death before the Deferred
Stock Units granted under this Agreement have become vested, vesting of the
Deferred Stock Units granted to the Director under this Agreement shall be
accelerated, and the Corporation shall cause a number of shares of Common Stock
equal to the number of Deferred Stock Units to be issued in book entry form.
Evidence of ownership of such shares of Common Stock shall be delivered to the
Director’s executor, administrator, or any person to whom the Director’s rights
with respect to the Deferred Stock Units may be transferred by the Director’s
will or by the laws of descent.

 

                                (b)           If the Director ceases to serve as
a member of the Board as a result of the Director’s total disability before the
Deferred Stock Units granted under this Agreement have become vested, vesting of
the Deferred Stock Units granted to the Director under this Agreement shall be
accelerated, and the Corporation shall cause a number of shares of Common Stock
equal to the number of Deferred Stock Units to be issued in book entry form to
the Director pursuant to Section 4, free of any restrictions.  A Director shall
have total disability only if he or she is “disabled” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

                                (c)           Evidence of ownership of shares of
Common Stock under Sections 7(a) or 7(b) shall be delivered within sixty (60)
days following the Director’s death or total disability, as applicable.

 

 

--------------------------------------------------------------------------------

  

                8.             Effect of Change in Corporate Control. 

 

                                Notwithstanding the other terms of this
Agreement, in the event of a Change in Corporate Control (as defined below), the
vesting of the Deferred Stock Units granted under this Agreement shall be
accelerated, and the Director shall become entitled to immediately receive a
number of shares of Common Stock equal to the number of Deferred Stock Units,
which shares shall be issued in book entry form.  Evidence of ownership of
shares of Common Stock shall be delivered to the Director within sixty (60) days
following the Change in Corporate Control.

 

                                For purposes of this Section 8, a “Change in
Corporate Control” shall mean a “change in ownership or effective control” in
respect of the Corporation within the meaning of Section 409A of the Code.

 

                9.             Dividend Equivalent Rights. 

 

                                During such time as the Deferred Stock Units
remain outstanding and unvested, whenever the Corporation pays dividends on the
Common Stock, the Director will have the right to receive a cash payment from
the Corporation  with respect to each Deferred Stock Unit in an amount equal to
any dividends paid on a share of Common Stock (a “Dividend Equivalent Right”). 
The Director will have a Dividend Equivalent Right with respect to each Deferred
Stock Unit that is outstanding on the dividend record date.  The Director will
have no Dividend Equivalent Rights as of the dividend record date in respect of
any Deferred Stock Units that have vested and been exchanged for Common Stock;
provided that the Director is the record holder of such Common Stock on or
before such dividend record date.  In all events, each Dividend Equivalent Right
shall be paid within sixty (60) days following the applicable dividend record
date.

 

                10.          Securities Laws. 

 

                                The Corporation may from time to time impose
such conditions on the vesting of the Deferred Stock Units, and/or the issuance
of shares of Common Stock upon vesting of the Deferred Stock Units, as it deems
reasonably necessary to ensure that any grant of the Deferred Stock Units and
issuance of shares under this Agreement will satisfy the applicable requirements
of federal and state securities laws.  Such conditions may include, without
limitation, the partial or complete suspension of the right to receive shares of
Common Stock upon the vesting of the Deferred Stock Units until the Common Stock
has been registered under the Securities Act of 1933, as amended.  In all
events, if the issuance of any shares of Common Stock is delayed by application
of this Section 10, such issuance shall occur on the earliest date on which it
would not violate applicable law.

 

                11.          Grant Not to Affect Status as Director. 

 

                                Neither this Agreement nor the Deferred Stock
Units granted hereunder shall confer upon the Director any right to continue the
Director’s service as a member of the Board of Directors of the Corporation.

 

                12.          Adjustments to Deferred Stock Units.   

 

                                In the event of any change or changes in the
outstanding Common Stock by reason of any stock dividend, recapitalization,
reorganization, merger, consolidation, split-up, combination or any similar
transaction, the number of Deferred Stock Units granted to the Director under
this Agreement shall be adjusted by the Compensation Committee pursuant to
Section 11.2 of the Plan in such manner as the Committee deems appropriate to
prevent substantial dilution or enlargement of the rights granted to the
Director.

 

                13.          Miscellaneous. 

 

                                (a)           This Agreement may be executed in
one or more counterparts, all of which taken together will constitute one and
the same instrument.

 

                                (b)           The terms of this Agreement may
only be amended, modified or waived by a written agreement executed by both of
the parties hereto.

 

                (c)           The provisions of the Plan are hereby made a part
of this Agreement.  In the event of any conflict between the provisions of this
Agreement and those of the Plan, the provisions of this Agreement shall control.

 

 

--------------------------------------------------------------------------------

  

                                (d)           The Deferred Stock Units under
this Agreement are deferred compensation subject to Section 409A of the Code. 
This Agreement is intended to satisfy the requirements of Section 409A of the
Code and shall be interpreted in a manner consistent with such requirements. To
the extent that changes are necessary to ensure that the Deferred Stock Units
comply with any additional requirements imposed by future IRS guidance on the
application of Section 409A of the Code, the Director and the Corporation agree
to cooperate and work together in good faith to timely amend this Agreement to
comply with Section 409A of the Code. 

 

                                (e)           The validity, performance,
construction and effect of this Agreement shall be governed by the laws of the
State of Ohio, without giving effect to principles of conflicts of law;
provided, however, that matters of corporate law, including the issuance of
shares of Common Stock, shall be governed by the Delaware General Corporation
Law.

 

                                (f)            Notwithstanding anything herein
to the contrary, payments and the issuance of shares of Common Stock hereunder
will be delayed to the extent required to comply with Section 409A(a)(2)(B) of
the Code.

 

 

--------------------------------------------------------------------------------

  

 

                IN WITNESS WHEREOF, the parties have executed this Deferred
Stock Unit Grant Agreement on the date and year first above written.

 

 

                                                                                                               
WELLTOWER INC.

 

 

                                                                                                               
By:                                                                          

Name:

Title:

 

                                                                                                               
DIRECTOR:

 

 

                                                                                                               
______________________________                                           
                                                                               
Name:

 

 

--------------------------------------------------------------------------------